MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                               Jun 07 2019, 8:59 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Erin L. Berger                                            Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana
                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          June 7, 2019
of the Parent-Child Relationship                          Court of Appeals Case No.
of A.A. and F.S., Minor                                   18A-JT-3100
Children,                                                 Appeal from the Vanderburgh
L.A., Mother,                                             Superior Court
                                                          The Honorable Brett J. Niemeier,
Appellant,                                                Judge

        v.                                                Trial Court Cause Nos.
                                                          82D04-1807-JT-1417
                                                          82D04-1807-JT-1418
The Indiana Department of
Child Services,
Appellee.



Brown, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019                    Page 1 of 14
[1]   L.A. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to her children, A.A. and F.S. (the “Children”). We affirm.


                                           Facts and Procedural History

[2]   Mother is the mother of A.A., born on March 23, 2005, and F.S., born on

      October 24, 2007. On February 28, 2017, the Department of Child Services

      (“DCS”) filed petitions alleging that the Children were in need of services. 1 In

      March 2017, the Children were removed due to conditions including drug

      abuse, educational neglect, and problems with the home, shelter, and stability.

      On May 1, 2017, the court held a hearing at which Mother failed to appear and

      found the Children to be children in need of services (“CHINS”).


[3]   On July 25, 2018, DCS filed petitions to terminate the parent-child relationship.

      On October 18, 2018, the court held an evidentiary hearing. The court

      admitted the chronological case summary (“CCS”) with respect to: CHINS

      actions related to A.A., F.S., and Mother’s child, D.B., in which an order

      terminating jurisdiction was ultimately entered in August 2011; a CHINS

      action related to F.S. in which the final entry was a dismissal in June 2016; a

      CHINS case involving D.B. with a final entry of January 2018; a CHINS case

      involving A.A. with final entries in June 2016; a termination of parental rights

      action between Mother and F.S. which includes an entry dated May 8, 2017,

      stating: “Case Closed Effective: 12/16/2015”; and a termination of parental




      1
          The record does not contain a copy of the petitions.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 2 of 14
      rights action between Mother and A.A. which indicates that the case was closed

      in April 2017. DCS Exhibit E.


[4]   Tracey Kelley, a therapist at Southwestern Behavioral Healthcare, testified that

      A.A. initially had some visitations with Mother, he was “rather negative about

      them,” and he felt “[t]hat his Mom wasn’t really interested in him.” Transcript

      Volume II at 18-19. She testified A.A. said that a boyfriend had physically

      harmed him, he suffered emotional abuse, and he was exposed to instances of

      domestic violence between Mother and her boyfriend. On re-cross

      examination, she testified that A.A. had been in foster care three times.


[5]   Mother testified that her first involvement with DCS occurred in 2010 due to

      her use of drugs and involved five children including A.A. and F.S. She

      testified that she had another involvement with DCS in 2014 involving A.A.,

      F.S., and three other children based upon false allegations that her home had

      mold, that she was beating them with a baseball bat, and that her ex-boyfriend

      touched her daughter.


[6]   She stated that she stayed at the Ozanam Shelter and was there for three

      months when the Children were removed. She stated that she was living with

      her mother in Illinois because her mother just had major surgery and that she

      would reside with her until she receives a letter “from the disability sayin’ that

      I’ve been approved for disability.” Id. at 46. Mother stated that she has

      ADHD, bipolar, COPD, emphysema, asthma, a pinched nerve, scoliosis, and




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 3 of 14
      diabetes. She testified that she was not currently working and had two jobs in

      the past five years.


[7]   She admitted that she did not complete substance abuse treatment. When

      asked if she failed to appear for any drug screens during the most recent case,

      she answered: “There were some I missed in the past. I don’t have none

      recent.” Id. at 38. She denied using illegal substances while the case was open

      and testified that she last used an illegal substance, marijuana, “[l]ast year.” Id.

      at 39. On cross-examination, she admitted she did not finish the Counseling for

      Change program which she had been told she needed to complete to obtain the

      Children, that Mr. Austin was her case worker but she does not talk to him, that

      he did not respond to her calls or texts, and that her last drug screen occurred in

      March 2017. When asked when was the last time she used cocaine, she

      answered: “I know I’ve been clean for that three years now.” Id. at 44. She

      testified that she last used marijuana in October 2016 and that she was staying

      clean. On redirect examination, Mother indicated that she stopped services

      because she was not receiving visits. She testified that if she does not receive

      disability, she could obtain a job that will support the Children.


[8]   Family case manager Nathan Austin (“FCM Austin”) testified that he officially

      took over as the ongoing case manager on September 26, 2017, there had been a

      history of issues regarding income or employment, and Mother admitted to the

      assessment worker that she had recently smoked marijuana and she tested

      positive for marijuana and cocaine. When asked if he recalled how many

      “absences or tardys” the Children had, he answered that he did not recall the

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 4 of 14
       exact number but estimated that one had about eighteen and the other had

       about fifty-five. Id. at 58. He also stated that F.S. had all Fs and that A.A. was

       also failing his courses.


[9]    Janet Bett, a home-based therapist, testified that she received the referral to

       work with Mother and the Children in December 2017, attempted to contact

       Mother, and after over a month she had the first face-to-face supervised

       therapeutic visit. When asked if she encountered any issues during her

       interactions with the family, she answered: “Yes, I did, a lot.” Id. at 89. She

       stated that Mother seemed withdrawn all the time and that there were episodes

       where Mother would promise that she was on the way before canceling. She

       stated that there were cancellations, no calls, and no shows. Without objection,

       the court took judicial notice of the CASA report that had been filed. 2


[10]   On November 28, 2018, the court entered separate orders terminating Mother’s

       parental rights to the Children. The court found that: Mother and the Children

       were homeless and living in a car prior to the filing of the CHINS petition; they

       were residing in a shelter at the time of the filing; Mother has a substantial

       history of involvements with DCS predating the initiation of the underlying

       CHINS cases; Mother’s substance abuse has been an ongoing issue since

       December 2010; Mother failed to participate in or benefit from the services

       offered by DCS; and according to CASA Debby Gamache, Mother has been




       2
           The record does not contain a copy of the CASA report.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 5 of 14
       evicted at least twice since the filing of the underlying CHINS causes and has

       not sustained consistent employment. It found: Mother had a significant

       history of substance abuse; she tested positive for THC, cocaine, and

       methamphetamine during the underlying CHINS causes and failed or refused

       to address her substance abuse; she admitted to the use of crack cocaine and

       marijuana during her intake appointment in December 2017; and she did not

       complete substance abuse treatment. It found that Mother failed to consistently

       attend visitation and that her behavior during visits demonstrated her lack of

       dedication to reunification.


[11]   The court stated: “CASA, DCS, and the Court agree there is a reasonable

       probability that the reasons for the child’s placement outside the home will not

       be remedied. As FCM Austin stated, the ‘same concerns’ that necessitated

       removal are ‘still present.’” Appellant’s Appendix Volume II at 33, 45. It

       agreed with DCS and CASA that continuation of the parent-child relationship

       posed a threat to the Children’s well-being. The court stated that Mother “has

       done nothing to indicate that she truly wants to better her life or her child’s

       life,” “has refused to accept the State’s assistance and has failed on her own,”

       and “[h]er reasoning for not visiting her child, which was bogus, and her lack of

       visits, best sums up why she should no longer be the child’s legal mother.” Id.

       at 36. It found that “DCS and CASA believe that termination of parental rights

       and adoption are in the child’s best interest” and concluded that adoption was

       in the Children’s best interests. Id. at 36, 48. Discussion




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 6 of 14
[12]   The issue is whether the evidence is sufficient to support the termination of

       Mother’s parental rights. In order to terminate a parent-child relationship, DCS

       is required to allege and prove, among other things:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[13]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019    Page 7 of 14
904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. Id. We confine our review to two steps: whether the

       evidence clearly and convincingly supports the findings, and then whether the

       findings clearly and convincingly support the judgment. Id.


[14]   Reviewing whether the evidence clearly and convincingly supports the findings,

       or the findings clearly and convincingly support the judgment, is not a license to

       reweigh the evidence. Id. “[W]e do not independently determine whether that

       heightened standard is met, as we would under the ‘constitutional harmless

       error standard,’ which requires the reviewing court itself to ‘be sufficiently

       confident to declare the error harmless beyond a reasonable doubt.’” Id.

       (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967))). “Our review must ‘give “due

       regard” to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640. The involuntary

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 8 of 14
       termination statute is written in the disjunctive and requires proof of only one of

       the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B).


[15]   Mother argues that DCS failed to prove by clear and convincing evidence that

       the conditions that resulted in the Children’s removal would not be remedied,

       that the continuation of the parent-child relationship posed a threat to the well-

       being of the Children, and that termination was in the best interest of the

       Children. She asserts DCS provided no testimony that the home she shared

       with her mother was unfit or evidence to contradict her testimony that she was

       applying for disability for multiple medical conditions. She contends that the

       evidence demonstrated she no longer had a substance abuse issue and

       interacted appropriately with the Children. She also argues the evidence does

       not support the findings that she failed to provide stable housing and income,

       remain sober, interact with the Children, or benefit from or cooperate with

       services. DCS argues that the court’s order is not clearly erroneous and that

       Mother’s arguments amount to a request to reweigh the evidence.


[16]   In determining whether the conditions that resulted in the Children’s removal

       will not be remedied, we engage in a two-step analysis. See E.M., 4 N.E.3d at

       642-643. First, we identify the conditions that led to removal, and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions, balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 9 of 14
       is a substantial probability of future neglect or deprivation. Id. We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that a parent’s past behavior is the best predictor of

       his future behavior. Id.


[17]   The statute does not simply focus on the initial basis for a child’s removal for

       purposes of determining whether a parent’s rights should be terminated, but

       also those bases resulting in the continued placement outside the home. In re

       N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). A court may consider

       evidence of a parent’s prior criminal history, history of neglect, failure to

       provide support, lack of adequate housing and employment, and the services

       offered by DCS and the parent’s response to those services. Id. Where there

       are only temporary improvements and the pattern of conduct shows no overall

       progress, the court might reasonably find that under the circumstances the

       problematic situation will not improve. Id.


[18]   To the extent Mother does not challenge the court’s findings of fact, the

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 10 of 14
[19]   With respect to Mother’s substance abuse, when asked about her compliance

       with obtaining a substance abuse evaluation and completing substance abuse

       treatment, FCM Austin stated:


               December 29th, ’17 she did an assessment at Counseling for
               Change. From there she didn’t follow up with any other
               appointments. It wasn’t until March of 2018 where she attended
               a group. And that was only a one time occurrence. She then
               became noncompliant again. And then she either went into the
               office or called into the office and she rescheduled a reentry
               appointment for April, 2018, which she did not appear to.


       Transcript Volume II at 60. He also testified that Mother had not completed

       substance abuse treatment. When asked to describe Mother’s compliance with

       random drug screens, he answered:


               The most recent screens that I’ve checked is from March of 2017
               to February, 2018, and there was ninety-nine scheduled screens.
               There was sixty-four no shows. There was approximately thirty-
               four, thirty-five that was taken. And out of those that were
               taken, only three were clean. And those are approximate
               numbers.


       Id.


[20]   With respect to employment, FCM Austin testified that Mother obtained

       employment at one point through Ameriqual for a couple of weeks, then did

       yard work, then worked at a hotel, and then worked at McDonald’s where she

       quit after seven days. Mother testified that she was not currently working and

       had filed for disability.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 11 of 14
[21]   FCM Austin testified that communication was very difficult with Mother and

       that he had four phone numbers for her which were all different from the

       number she gave his supervisor. When asked why he was never able to

       recommend placement of the Children with Mother, he answered: “Because

       there’s no place to recommend her to be reunified with. For one, also the same

       concerns that got us involved is [sic] still present. Nothing has changed. And

       we don’t foresee it happening.” Id. at 67-68. He also stated that there was no

       intention of sustaining the level of sobriety that is needed, Mother was

       dependent on her own mother, ICPC denied the home of Mother’s mother

       “because they said it’s too small to have those children in that home,” the drug

       abuse concerns are still present, there was still no satisfactory income, and DCS

       could not say that the Children would be placed in a stable environment with

       Mother. 3 Id. at 68.


[22]   When asked if she felt Mother was engaged in the service she was providing,

       Bett, the home-based therapist, answered: “Not at all.” Id. at 91. She testified

       that Mother’s speech was slurred most of the time and that Mother slept during

       several visits and indicated that she had just taken some sleep medication.




       3
         When asked to identify ICPC, FCM Austin answered: “I’m not familiar with the abbreviation, however,
       it’s whenever there’s a location for the children if there’s another possible placement location outside of the
       State of Indiana. And being that [Mother] said that if she can’t – during our meeting when we talked about
       permanency – she said, ‘If I can’t get my kids back I want them to go live with my Mom.’ And based on her
       desire is the reason why DCS sent the ICPC to her Mother.” Transcript Volume II at 68-69. The trial court’s
       order states: “DCS previously completed background checks necessary for placing the child in another state,
       per the requirements of the Interstate Compact on the Placement of Children. Grandmother’s home was
       denied for purposes of placement due to the home lacking sufficient space.” Appellant’s Appendix Volume
       II at 33-34 (footnote omitted).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019                     Page 12 of 14
       When asked whether the goal of the family establishing communication and

       trust was achieved, she answered in part: “It was never achieved because

       [Mother] never attempted.” Id. at 92. She testified that some of the

       cancellations occurred when Mother stated she did not have food or electricity.

       She also stated that she bought food herself and gave it to the Children.


[23]   Based upon the court’s findings and the record, we conclude that clear and

       convincing evidence supports the trial court’s determination that there is a

       reasonable probability that the conditions leading to the Children’s removal will

       not be remedied.


[24]   In determining what is in the best interests of a child, the trial court is required

       to look beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). In so doing, the court must subordinate the interests of the parent

       to those of the children. Id. Children have a paramount need for permanency

       which the Indiana Supreme Court has called a central consideration in

       determining the child’s best interests, and the Court has stated that children

       cannot wait indefinitely for their parents to work toward preservation or

       reunification and courts need not wait until the child is irreversibly harmed such

       that the child’s physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. In re E.M., 4 N.E.3d

       at 647-648. However, focusing on permanency, standing alone, would

       impermissibly invert the best-interests inquiry. Id. at 648. Recommendations

       by both the case manager and child advocate to terminate parental rights, in

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 13 of 14
       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. A.D.S. v. Ind. Dep’t of Child Servs., 987
N.E.2d 1150, 1158-1159 (Ind. Ct. App. 2013), trans. denied.


[25]   When asked for his recommendation regarding the best interests of the

       Children, FCM Austin testified that his recommendation for the Children was

       to be adopted in their current placement. The court found that “DCS and

       CASA believe that termination of parental rights and adoption are in the child’s

       best interest” and concluded that adoption was in the Children’s best interests.

       Appellant’s Appendix Volume II at 36.


[26]   Based on the testimony, as well as the totality of the evidence in the record and

       set forth in the trial court’s termination order, we conclude that the court’s

       determination that termination is in the best interests of the Children is

       supported by clear and convincing evidence.


[27]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3100 | June 7, 2019   Page 14 of 14